 


109 HR 3757 IH: Medicaid Health Opportunity Account Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3757 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Rogers of Michigan (for himself, Mr. Burgess, Mr. Blunt, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to provide for health opportunity accounts under the Medicaid Program. 
 
 
1.Short titleThis Act may be cited as the Medicaid Health Opportunity Account Act of 2005. 
2.Health opportunity accounts under the medicaid program Title XIX of the Social Security Act is amended— 
(1)by redesignating section 1936 as section 1937; and 
(2)by inserting after section 1935 the following new section: 
 
1936.Health opportunity accounts 
(a)Authority 
(1)In generalNotwithstanding any other provision of this title, the Secretary shall establish a demonstration program under which States may provide under their State plans under this title (including such a plan operating under a statewide waiver under section 1115) in accordance with this section for the provision of alternative benefits consistent with subsection (c) for eligible population groups in one or more geographic areas of the State specified by the State. An amendment under the previous sentence is referred to in this section as a State demonstration program. 
(2)Initial demonstrationThe demonstration program under this section shall begin on January 1, 2006. During the first 5 years of such program, the Secretary shall not approve more than 10 State demonstration programs, with each State demonstration program covering one or more geographic areas specified by the State. After such 5-year period— 
(A)unless the Secretary finds, taking into account cost-effectiveness, quality of care, and other criteria that the Secretary specifies, that a State demonstration program previously implemented has been unsuccessful, such a demonstration program may be extended or made permanent in the State; and 
(B)unless the Secretary finds, taking into account cost-effectiveness, quality of care, and other criteria that the Secretary specifies, that all State demonstration program previously implemented were unsuccessful, other States may implement State demonstration programs. 
(3)ApprovalThe Secretary shall not approve a State demonstration program under paragraph (1) unless the program incorporates the following: 
(A)Creating patient awareness of the high cost of medical care. 
(B)Providing incentives to patients to seek preventive care services. 
(C)Reducing inappropriate use of health care services. 
(D)Enabling patients to take responsibility for health outcomes. 
(E)Providing enrollment counselors and ongoing education activities. 
(F)Providing transactions involving health opportunity accounts to be conducted electronically and without cash. 
(G)Providing access to negotiated provider payment rates consistent with this section.Nothing in this section shall be construed as preventing a State demonstration program from providing incentives for patients obtaining appropriate preventive care (as defined for purposes of section 223(c)(2)(C) of the Internal Revenue Code of 1986), such as additional account contributions for an individual demonstrating healthy prevention practices. 
(4)No requirement for statewidenessNothing in this section or any other provision of law shall be construed to require that a State must provide for the implement of a State demonstration program on a Statewide basis. 
(5)ReportsThe Secretary shall periodically submit to Congress reports regarding the success of State demonstration programs. 
(b)Eligible population groups 
(1)In generalA State demonstration program under this section shall specify the eligible population groups consistent with paragraph (2). 
(2)Eligibility limitations during initial demonstration periodDuring the initial 5 years of the demonstration program under this section, a State demonstration project shall not apply to any of the following individuals: 
(A)Individuals who are 65 years of age or older. 
(B)Individuals who are disabled, regardless of whether or not their eligibility for medical assistance under this title is based on such disability. 
(C)Individuals who are eligible for medical assistance under this title only because they are (or were within previous 60 days) pregnant. 
(D)Individuals who have been eligible for medical assistance for a continuous period of less than 3 months. 
(3)Limitations 
(A)State optionThis subsection shall not be construed as preventing a State from further limiting eligibility to individuals who are likely to be eligible for medical assistance for a period of one year or longer. 
(B)On enrollees in medicaid managed care organizationsInsofar as the State provides for eligibility of individuals who are enrolled in medicaid managed care organizations, such individuals may participate in the State demonstration project only if the State provides assurances satisfactory to the Secretary that the following conditions are met with respect to any such organization: 
(i)In no case may the number of such individuals enrolled in the organization who participate in the project exceed 5 percent of the total number of individuals enrolled in such organization. 
(ii)The proportion of enrollees in the organization who so participate is not significantly disproportionate to the proportion of such enrollees in other such organizations who participate. 
(iii)The State has provided for an appropriate adjustment in the per capita payments to the organization to account for such participation, taking into account differences in the likely use of health services between enrollees who so participate and enrollees who do not so participate. 
(4)Voluntary participationAn eligible individual shall be enrolled in a State demonstration project only if the individual voluntarily enrolls. Such an enrollment shall be effective for a period of 12 months, but may be extended for additional periods of 12 months each with the consent of the individual. 
(c)Alternative benefits 
(1)In generalThe alternative benefits provided under this section shall consist, consistent with this subsection, of at least— 
(A)coverage for medical expenses in a year for items and services for which benefits are otherwise provided under this title after an annual deductible described in paragraph (2) has been met; and 
(B)contribution into a health opportunity account.Nothing in subparagraph (A) shall be construed as preventing a State from providing for coverage of preventive care (referred to in subsection (a)(3)) within the alternative benefits without regard to the annual deductible. 
(2)Annual deductibleThe amount of the annual deductible described in paragraph (1)(A) shall be at least 100 percent, but no more than 110 percent, of the annualized amount of contributions to the health opportunity account under subsection (d)(2)(A)(i), determined without regard to any limitation described in subsection (d)(2)(C)(ii). 
(3)Access to negotiated provider payment rates 
(A)Fee-for-service enrolleesIn the case of an individual who is participating in a State demonstration project and who is not enrolled with a medicaid managed care organization, the State shall provide that the individual may obtain demonstration project medicaid services from— 
(i)any participating provider under this title at the same payment rates that would be applicable to such services if the deductible described in paragraph (1)(A) was not applicable; or 
(ii)any provider at payment rates that do not exceed 125 percent of the payment rate that would be applicable to such services furnished by a participating provider under this title if the deductible described in paragraph (1)(A) was not applicable. 
(B)Treatment under medicaid managed care plansIn the case of an individual who is participating in a State demonstration project and is enrolled with a medicaid managed care organization, the State shall enter into an arrangement with the organization under which the individual may obtain demonstration project medicaid services from any provider under such organization at payment rates that do not the payment rate that would be applicable to such services if the deductible described in paragraph (1)(A) was not applicable. 
(C)ComputationThe payment rates described in subparagraphs (A) and (B) shall be computed without regard to any cost-sharing that would be otherwise applicable under section 1916. 
(D)DefinitionsFor purposes of this paragraph: 
(i)The term demonstration project medicaid services means, with respect to an individual participating in a State demonstration project, services for which the individual would be provided medical assistance under this title but for the application of the deductible described in paragraph (1)(A). 
(ii)The term participating provider means— 
(I)with respect to an individual described in subparagraph (A), a health care provider that has entered into a participation agreement with the State for the provision of services to individuals entitled to benefits under the State plan; or 
(II)with respect to an individual described in subparagraph (B) who is enrolled in a medicaid managed care organization, a health care provider that has entered into an arrangement for the provision of services to enrollees of the organization under this title. 
(4)No effect on subsequent benefitsExcept as provided under paragraphs (1) and (2), alternative benefits for an eligible individual shall consist of the benefits otherwise provided to the individual, including cost-sharing relating to such benefits.  
(5)Overriding cost-sharing and comparability requirements for alternative benefitsThe provisions of this title relating to cost-sharing for benefits (including section 1916) shall not apply with respect to benefits to which the annual deductible under paragraph (1)(A) applies. The provisions of section 1902(a)(10)(B) (relating to comparability) shall not apply with respect to the provision of alternative benefits (as described in this subsection). 
(6)Treatment as medical assistanceSubject to subparagraphs (D) and (E) of subsection (d)(2), payments for alternative benefits under this section (including contributions into a health opportunity account) shall be treated as medical assistance for purposes of section 1903(a). 
(7)Use of tiered deductible and cost-sharing 
(A)In generalA State— 
(i)may vary the amount of the annual deductible applied under paragraph (1)(A) based on the income of the family involved so long as it does not favor families with higher income over those with lower income; and 
(ii)may vary the amount of the maximum out-of-pocket cost-sharing (as defined in subparagraph (B)) based on the income of the family involved so long as it does not favor families with higher income over those with lower income. 
(B)Maximum out-of-pocket cost-sharingFor purposes of subparagraph (A)(ii), the term maximum out-of-pocket cost-sharing means, for an individual or family, the amount by which the annual deductible level applied under paragraph (1)(A) to the individual or family exceeds the balance in the health opportunity account for the individual or family. 
(8)Contributions by employersNothing in this section shall be construed as preventing an employer from providing health benefits coverage consisting of the coverage described in paragraph (1)(A) to individuals who are provided alternative benefits under this section. 
(d)Health opportunity account 
(1)In generalFor purposes of this section, the term health opportunity account means an account that meets the requirements of this subsection. 
(2)Contributions 
(A)In generalNo contribution may be made into a health opportunity account except— 
(i)contributions by the State under this title; and 
(ii)contributions by other persons and entities, such as charitable organizations.  
(B)State contributionA State shall specify the contribution amount that shall be deposited under subparagraph (A)(i) into a health opportunity account. 
(C)Limitation on annual state contribution provided and permitting imposition of maximum account balance 
(i)In generalA State— 
(I)may impose limitations on the maximum contributions that may be deposited under subparagraph (A)(i) into a health opportunity account in a year; 
(II)may limit contributions into such an account once the balance in the account reaches a level specified by the State; and 
(III)subject to clauses (ii) and (iii) and subparagraph (D)(i), may not provide contributions described in subparagraph (A)(i) to a health opportunity account on behalf of an individual or family to the extent the amount of such contributions (including both State and Federal shares) exceeds, on an annual basis, $2,500 for each individual (or family member) who is an adult and $1,000 for each individual (or family member) who is a child. 
(ii)Indexing of dollar limitationsFor each year after 2006, the dollar amounts specified in clause (i)(III) shall be annually increased by the Secretary by an percentage that reflects the annual percentage increase in the medical care component of the consumer price index for all urban consumers. 
(iii)Budget neutral adjustmentA State may provide for dollar limitations in excess of those specified in clause (i)(III) (as increased under clause (ii)) for specified individuals if the State provides assurances satisfactory to the Secretary that contributions otherwise made to other individuals will be reduced in a manner so as to provide for aggregate contributions that do not exceed the aggregate contributions that would otherwise be permitted under this subparagraph.  
(D)Limitations on federal matching 
(i)State contributionA State may contribute under subparagraph (A)(i) amounts to a health opportunity account in excess of the limitations provided under subparagraph (C)(i)(III), but no Federal financial participation shall be provided under section 1903(a) with respect to contributions in excess of such limitations. 
(ii)No FFP for private contributionsNo Federal financial participation shall be provided under section 1903(a) with respect to any contributions described in subparagraph (A)(ii) to a health opportunity account.   
(E)Application of different matching ratesThe Secretary shall provide a method under which, for expenditures made from a health opportunity account for medical care for which the Federal matching rate under section 1903(a) exceeds the Federal medical assistance percentage, a State may obtain payment under such section at such higher matching rate for such expenditures.  
(3)Use 
(A)General uses 
(i)In generalSubject to the succeeding provisions of this paragraph, amounts in a health opportunity account may be used for payment of such health care expenditures as the State specifies. 
(ii)General limitationIn no case shall such account be used for payment for health care expenditures that are not payment of medical care (as defined by section 213(d) of the Internal Revenue Code of 1986). 
(iii)State restrictionsIn applying clause (i), a State may restrict payment for— 
(I)providers of items and services to providers that are licensed or otherwise authorized under State law to provide the item or service and may deny payment for such a provider on the basis that the provider has been found, whether with respect to this title or any other health benefit program, to have failed to meet quality standards or to have committed one or more acts of fraud or abuse; and 
(II)items and services insofar as the State finds they are not medically appropriate or necessary. 
(iv)Electronic withdrawals The State demonstration program shall provide for a method whereby withdrawals may be made from the account for such purposes using an electronic system and shall not permit withdrawals from the account in cash. 
(B)Maintenance of health opportunity account after becoming ineligible for public benefit; 25 percent savings to government 
(i)In generalNotwithstanding any other provision of law, if an account holder of a health opportunity account becomes ineligible for benefits under this title because of an increase in income or assets— 
(I) no additional contribution shall be made into the account under paragraph (2)(A)(i); 
(II)subject to clause (iii), the balance in the account shall be reduced by 25 percent; and 
(III)subject to the succeeding provisions of this subparagraph, the account shall remain available to the account holder for withdrawals under the same terms and conditions as if the account holder remained eligible for such benefits. 
(ii)Special rulesWithdrawals under this subparagraph from an account— 
(I)shall be available for the purchase of health insurance coverage; and 
(II)may, subject to clause (iv), be made available (at the option of the State) for such additional expenditures (such as job training and tuition expenses) specified by the State (and approved by the Secretary) as the State may specify. 
(iii)Exception from 25 percent savings to government for private contributionsClause (i)(II) shall not apply to the portion of the account that is attributable to contributions described in paragraph (2)(A)(ii). For purposes of accounting for such contributions, withdrawals from a health opportunity account shall first be attributed to contributions described in paragraph (2)(A)(i).  
(iv)Condition for non-health withdrawalsNo withdrawal may be made from an account under clause (ii)(II) unless the accountholder has participated in the program under this section for at least 1 year. 
(v)No requirement for continuation of coverageAn account holder of a health opportunity account, after becoming ineligible for medical assistance under this title, is not required to purchase high-deductible or other insurance as a condition of maintaining or using the account. 
(4)AdministrationA State may coordinate administration of health opportunity accounts through the use of a third party administrator. 
(5)TreatmentAmounts in, or contributed to, a health opportunity account shall not be counted as income or assets for purposes of determining eligibility for benefits under this title. 
(6)Unauthorized withdrawalsA State may establish procedures— 
(A)to penalize or remove an individual from the health opportunity account based on nonqualified withdrawals by the individual from such an account; and 
(B)to recoup costs that derive from such nonqualified withdrawals.. 
 
